


116 SRES 219 IS: Honoring the life and legacy of Patsy Takemoto Mink, the first woman of color to serve in Congress.
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III
116th CONGRESS
1st Session
S. RES. 219
IN THE SENATE OF THE UNITED STATES

May 23 (legislative day, May 22), 2019
Ms. Hirono (for herself, Mr. Schatz, Ms. Baldwin, Mr. Booker, Ms. Cantwell, Ms. Cortez Masto, Ms. Duckworth, Mrs. Feinstein, Mrs. Gillibrand, Ms. Harris, Ms. Hassan, Ms. Klobuchar, Mrs. Murray, Ms. Rosen, Mrs. Shaheen, Ms. Smith, Ms. Stabenow, Mr. Van Hollen, Ms. Warren, Ms. Sinema, and Mr. Kaine) submitted the following resolution; which was referred to the Committee on the Judiciary

RESOLUTION
Honoring the life and legacy of Patsy Takemoto Mink, the first woman of color to serve in Congress.


Whereas Patsy Takemoto Mink was born in Paia, Hawaii, to Japanese-American parents, Suematsu and Mitama Tateyama Takemoto; Whereas Patsy Takemoto Mink overcame gender discrimination to become the first Japanese-American woman to practice law in Hawaii;
Whereas Patsy Takemoto Mink devoted her life to public service; Whereas Patsy Takemoto Mink served in—
(1)the Hawaii territorial House from 1956 to 1958; (2)the Hawaii territorial Senate from 1958 to 1959;
(3)the Hawaii State Senate from 1962 to 1964; and (4)the Honolulu City Council from 1983 to 1987;
Whereas Representative Mink became the first Asian-American woman and the first woman of color to be elected to Congress in 1964; Whereas Representative Mink served 12 terms as a Member of Congress;
Whereas Representative Mink fought throughout her life for fundamental rights and equity for women, children, Asian Americans, and other minority and disenfranchised groups; Whereas Representative Mink—
(1)introduced the first childcare bill; and (2)co-authored and championed the landmark title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) to promote equal access and equal treatment for women and girls in educational settings;
Whereas Representative Mink maintained a national focus on issues affecting Asian Pacific Americans, notably educating people of the United States about the internment of Japanese Americans during World War II; Whereas Representative Mink was a committed advocate for many progressive causes, including—
(1)ending gender and racial discrimination; (2)promoting social and economic justice;
(3)improving access to high-quality education and affordable child care; (4)protecting civil liberties; and
(5)ensuring government accountability; Whereas Representative Mink was the first Democratic woman to deliver a State of the Union response in 1970;
Whereas Representative Mink was a co-founder and chair of the Congressional Asian Pacific American Caucus; Whereas Representative Mink served as the Secretary of the House Democratic Caucus;
Whereas Representative Mink served as the co-chair of the Democratic Women’s Caucus; Whereas, in 1977, President Jimmy Carter nominated Patsy Takemoto Mink to serve as Assistant Secretary of State for Oceans and International Environmental and Scientific Affairs;
Whereas, in 2003, Patsy Takemoto Mink was inducted into the National Women’s Hall of Fame; Whereas, on November 24, 2014, Patsy Takemoto Mink was posthumously awarded the Presidential Medal of Freedom, the highest civilian honor of the United States;
Whereas November 3, 2019, marks the 55th anniversary of the election of Representative Mink to the House of Representatives; and Whereas Patsy Takemoto Mink was a trailblazer who not only pioneered the way for women and minorities, but also embodied the true definition of leadership as a “national legislator”: Now, therefore, be it

That the Senate— (1)acknowledges the 55th anniversary of the election to the House of Representatives of Patsy Takemoto Mink, the first woman of color in Congress;
(2)pays tribute to the service and dedicated work of Representative Mink— (A)to improve the lives of women and minorities;
(B)to advance justice and equality; and (C)to promote the rights of all individuals in the United States, particularly in education, the workforce, and democratic processes; and
(3)recognizes the extraordinary work and legacy of Representative Mink, which has inspired and empowered many to devote their lives to public service.  